DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
			
Response to Amendment and Arguments
3.	Applicant's amendments and argument, filed on 06/04/2021 has been entered and carefully considered. Claims 1, 13, 17, 18 and 20 are amended. Claims 1-20 have been examined and rejected.
4.	Applicant’s arguments filed on 06/04/2021 with respect to rejections of claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendments and filing of the RCE.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-5, 7-9, 11, 13-14, 16-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Orr et al. (U.S. Patent No. 8873428) in view of Fortin et al. (U.S. PGPub 2003/0120760) in view of Joe et al. (U.S. PGPub 2016/0285703).
As per claims 1, 13 and 18,  
Orr teaches a method (Orr see col. 3 lines 22-25, the device 104a recursively discovers other devices in the network 100 using an appropriate communication protocol) comprising: 4determining, with a first customer premises device, that a second 3customer premises device has entered a customer premises; 4based on a determination that the second customer premises device has entered 5the customer premises, determining, with the first customer premises device, 6whether the second customer premises device is a replacement for the first 7customer premises device by determining whether the second customer 8premises device is equivalent to the first customer premises device, 6wherein the second customer premises device is equivalent to the first 7customer premises device when the second customer premises device is 8capable of performing similar functionality as the first customer premises 9device (Orr see col. 4 lines 41-25 the device 104a determines that the devices 104a, 104b, 104c, 104e and 104g are all network routers, are manufactured by the same manufacturer, are of same model, have same device class and/or have similar configurations, based on which the group 112 is formed. In an embodiment, the device 104a communicates with the devices 104b, 104c, 104e and 104g, prior to or while forming the group 112. In an 
based on a determination that the second customer premises device is a 13replacement for the first customer premises device and is equivalent to the 14first customer premises device, retrieving, with one of the first customer 12premises device or the second customer premises device, the one or more 13configuration settings associated with at least one of a user or the customer 14premises (Orr see col. 5 lines 11-57 the device 104a receives information from an administrator 108 of the network 100, a subset of the information is received from the administrator and another subset of the information is received from the one or more devices of the group 112, the information received by the device 104a includes configuration information that is used, for example, to configure the device 104a and/or one or more other devices of the group 112, the information received by the device 104a includes a list of users authorized to access the device 104a and/or one or more other devices of the group 112), 
and configuring, with the one of the first customer premises device 15or the second customer premises device, the second customer premises device 16with the one or more configuration settings associated with the at least one of 17the user or the customer premises (Orr see col. 6 lines 40-67, col. 7 lines 23-28 an attribute or rule in the information may authorize the device 104a to retain and use the IDs and passwords of the authorized users, to transmit both the IDs and passwords of the authorized users to a first subset of devices of the group 112, and to transmit only the IDs of the authorized users to a second subset of devices of the group 112, the information is transmitted to all the devices in the group 112 (without any modification). However, based on an 
wherein at least one first configuration 18setting of the one or more configuration settings configured on the second 19customer premises device is the same as at least one second configuration 20setting of the one or more configuration settings on the first customer 21premises device (Orr see col. 7 lines 23-28 the information is transmitted to all the devices in the group 112 (e.g., without any modification). However, based on an attribute or a rule included in the information, only a subset of the devices in the group 112, only those devices that have a specific version of software installed, uses the information to configure themselves).
Orr fails to exclusively teach, determining, with a first customer premises device, that a second 3customer premises device has entered a customer premises; 4based on a determination that the second customer premises device has entered 5the customer premises, determining, with the first customer premises device, 6whether the second customer premises device is equivalent to the first 7customer premises device.
In a similar field of endeavor Fortin teaches determining, with a first customer premises device, that a second 3customer premises device has entered a customer premises (Fortin see para 0038-0039, from the results of polling, the computer 30 makes a list of newly found network elements and associated configuration data in block 54, the list contains one newly found network element for each device and component found at one of the polled addresses, the computer 30 checks for various 
4based on a determination that the second customer premises device has entered 5the customer premises, determining, with the first customer premises device, 6whether the second customer premises device is a replacement for the first 7customer premises device by determining whether the second customer 8premises device is equivalent to the first customer premises device, 6wherein the second customer premises device is equivalent to the first 7customer premises device when the second customer premises device is 8capable of performing similar functionality as the first customer premises 9device (Fortin see para 0054-0058 replacing a network device at a fixed network address with a replacement device will generally not change the system name of the device, attribute matching to determine whether a newly found element is actually a new element, If no more than one of the attributes matches those of old elements, the device 12, 13 is really a new element, the specific embodiments define a match of one or no attributes between two elements for devices to mean that the elements are different).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Orr with the teaching of Fortin as doing so would provide an efficient method for identify some new devices as replacements of old devices and in response to identifying a replacement stop sending transmissions to the old device thereby eliminating useless transmissions to the old devices (Fortin see para 0018).

In a similar field of endeavor Joe teaches and 23replacing the first customer premises device with the second customer premises 24device, wherein one or more first user devices that were communicatively 25coupled to the first customer premises device do not need to be reprogrammed to communicate with the second customer premises device (Joe see para 0046-0049 creating a global picture of a CPE network by combining context information with CPE configuration data (block 530). For example, CPE configuration device 230 may create a global picture of a CPE network by combining CPE network context information with CPE configuration data (by combining context information objects with configuration data objects). For example, CPE configuration device 230 may include a statement of the quantity of CPE devices 210 in a CPE network and a description of the network configuration (whether the CPE devices 210 are on the same of different subnets), along with a list of the actual IP addresses of CPE devices 210, block 540). For example, CPE configuration device 230 may configure the CPE network based on CPE configuration data. In some implementations, CPE configuration device 230 may configure the CPE network by communicating CPE configuration information to CPE devices 210 within the CPE network, process 500 may include receiving updates to CPE network context information and/or CPE configuration data (block 550), CPE configuration device 230 may receive updates to CPE network 

As per claim 2,  
Orr in view of Fortin in view of Joe teaches the method of claim 1, wherein at least one of the first customer premises device or the second customer premises device comprises at least one of a modem, an optical network terminal, a set-top box, a gateway device, a media player, a gaming console, a camera, a sensor, a thermostat, a desktop computer, or a laptop computer (Orr see  col. 2 lines 59-67  devices 104a, . . . , 104h are, for example, one or more of network switches, network routers, servers, network gateways).

As per claim 3,  
Orr in view of Fortin in view of Joe teaches the method of claim 1, further comprising:  setting, on the first customer premises device, the one or more configuration settings associated with the at least one of the user or the customer premises; storing, with the first customer premises device, the one or more configuration settings associated with the at least one of the user or the customer 
  
As per claims 4, 16 and 20,  
Orr in view of Fortin in view of Joe teaches the method of claim 1, wherein the one or more configuration settings comprise at least one of one or more local area network settings, one or more wide area network settings, one or more service set identifiers, one or more login credentials, one or more Internet protocol ("IP") addresses, one or more domain names, one or more security 5settings,one or more remote management settings, one or more encryption types, one or more frequency settings, one or more blocked addresses, one or more permitted 7 addresses, one or more calibration settings, one or more display settings, or one or more temperature settings (Orr see  col. 6 lines 53-67  the device 104a receives a list of users authorized to access one or more devices of the group 112, an attribute or rule in the information may authorize the device 104a to retain and use the IDs and passwords of the authorized users).

As per claims 5 and 17,  
Orr in view of Fortin in view of Joe teaches the method of claim 1, wherein the one or more configuration settings associated with the at least one of the user or the customer premises are stored on and retrieved from at least one of a local storage 

As per claim 7,  
Orr in view of Fortin in view of Joe teaches the method of claim 1, yet fails to teach wherein the one or more configuration settings associated with the at least one of the user or the customer premises are periodically stored on a local storage device or remote storage device (Orr see  col. 4 lines 26-30, col.6 lines 4-11, when the device starts up (or is reset), on a periodic basis (e.g., as the network 100 may change with time), and/or on a continuous basis, the information received by the device 104a also includes time based attributes (e.g., time stamps). For example, a time stamp associated with configuration data included in the information indicates that the configuration data is valid for only a period of time

As per claim 8,  


As per claim 9,  
Orr in view of Fortin in view of Joe teaches the method of claim 1, further comprising:  based on a determination that the second customer premises device is equivalent 7to the first customer premises device, prompting the user to set the one or 8more configuration settings associated with the at least one of the user or the 9customer premises on the second customer premises device;  10receiving, with the one of the first 

As per claim 11,  
Orr in view of Fortin in view of Joe teaches the method of claim 1, wherein the first customer premises device and the second customer premises device are communicatively coupled via at least one of a wired connection or a wireless connection (Orr see col. 3 lines 1-7, each of the communication links of the network 100 is, for 

As per claim 14,  
Orr in view of Fortin in view of Joe teaches the method apparatus of claim 13, wherein the apparatus and the first customer premises device are the same device (Orr see col. 8 lines 50-67, the device 104a also comprises an information processing module 216 configured to process the received information, the information processing module 216 uses the received information to configure the device 104a. In another example, the information processing module 216 modifies the received information to generate processed information).  


7.	Claims 10 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Orr et al. (U.S. Patent No. 8873428) in view of Fortin et al. (U.S. PGPub 2003/0120760) in view of Joe et al. (U.S. PGPub 2016/0285703) in view of Vasisht et al. (U.S. PGPub 2004/0133689).
As per claim 10,  
Orr in view of Fortin in view of Joe teaches the method of claim 9, yet fails to teach wherein the prompt is displayed on a second user device near at least one of the first customer premises device or the second customer premises device.
In a similar field of endeavor Vasisht teaches
wherein the prompt is displayed on a second user device near at least one of the first customer premises device or the second customer premises device (Vasisht see 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Orr in view of Fortin in view of Joe with the teaching of Vasisht as doing so would provide an efficient method for automatic configuration of network devices in a communications network, such as a home network, a Small Office Home Office (SOHO) network, and the like, with minimal user input or networking expertise (Vasisht see paragraph 0023).

As per claim 15,  
Orr in view of Fortin in view of Joe teaches the method apparatus of claim 13, yet fails to teach wherein the apparatus and the second customer premises device are different devices.
In a similar field of endeavor Vasisht teaches wherein the apparatus and the first customer 2 premises device are different devices (Vasisht see paragraphs 0100 - 0104, configuration manager then configures in step 412  the additional node device 212 based on the predetermined settings of the configuration manager and the NID, as 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Orr in view of Fortin in view of Joe with the teaching of Vasisht as doing so would provide an efficient method for automatic configuration of network devices in a communications network, such as a home network, a Small Office Home Office (SOHO) network, and the like, with minimal user input or networking expertise (Vasisht see paragraph 0023).

8.	Claims 6 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Orr et al. (U.S. Patent No. 8873428) in view of Fortin et al. (U.S. PGPub 2003/0120760) in view of Joe et al. (U.S. PGPub 2016/0285703) in view of in view of Buck et al. (U.S. PGPub 2014/0304382).
As per claims 6 and 19,  
Orr in view of Fortin in view of Joe teaches the method of claim 1, yet fails to exclusively teach further comprising:  determining, with the first customer premises device, whether the one or more configuration settings associated with the at least one of the user or the customer premises have been changed; and based on a determination that the one or more configuration settings associated with the at least 
In a similar field of endeavor Buck teaches 
further comprising:  determining, with the first customer premises device, whether the one or more configuration settings associated with the at least one of the user or the customer premises have been changed (Buck see paragraph 0026 step 204, CPE 100 may monitor directory service 160 and local data store 104 for changes in software objects that relate to that instance of CPE 100, monitoring step 204 may operate simultaneously with the delivery of broadband services in step 202, step 206, CPE 100 may determine whether a broadband service is being added); 
and based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the first customer premises device, the one or more changed configuration settings associated with the at least one of the user or the customer premises (Buck see  paragraph 0026 in step 206, CPE 100  determine whether a broadband service is being added, if so, CPE 100 download tailored service objects 504 from directory service 160 in step 208, saving a copy of those same objects to local data store 104 in step 210 ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Orr in view of Fortin in view of Joe with the teaching of Buck as doing so would provide an efficient method for automatic provisioning of onsite networking services which alleviate the need for 

9.	Claim 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Orr et al. (U.S. Patent No. 8873428) in view of Fortin et al. (U.S. PGPub 2003/0120760) in view of Joe et al. (U.S. PGPub 2016/0285703) in view of DIAO et al. (U.S. PGPub 2008/0104442).
As per claim 12,  
Orr in view of Fortin in view of Joe teaches the method of claim 1, yet fails to teach further comprising:  determining, with the first customer premises device, that an error has occurred with the first customer premises device;  based on a determination that an error has occurred with the first customer premises device, retrieving, with the first customer premises device, the one or more configuration settings associated with the at least one of the user or the customer premises; and  configuring, with the first customer premises device, the first customer premises device with the one or more configuration settings associated with the at least one of the user or the customer premises. 
In a similar field of endeavor DIAO teaches  further comprising:  determining, with the first customer premises device, that an error has occurred 3 with the first customer premises device;  based on a determination that an error has occurred with the first customer premises device, retrieving, with the first customer premises device, the one or more configuration settings associated with the at least one of the user or the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Orr in view of Fortin in view of Joe with the teaching of DIAO as doing so would provide an efficient method for automatic device failure recovery (DIAO, see paragraph 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457